Title: To James Madison from Thomas Jefferson, 23 January 1825
From: Jefferson, Thomas
To: Madison, James


        
          Monticello Jan. 23. 25.
        
        I inclose you a letter from mr. Cabell and a copy of the bill I prepared and sent him as he requested.
        I send you also a letter from mr. Gilmer, by which he seems determd. not to undertake our professorship. What are we to do? I abhor the idea of a mere Gothic lawyer who has no idea beyond his Coke Littleton, who could not associate in conversation with his Colleagues, nor utter a single Academical idea to an enquiring stranger. The only substitute for Gilmer I can think of is Wm. C. Preston who wrote the answer to Shelby on the charge against his gr. father Colo. Wm Campbell of King’s mountain. He is a fine young man, has travelled to great advantage, and left behind him the most respectable recollections. I wrote to Genl. Breckenridge to enquire concerning him but have no answer. I hear nothing further from Tucker, nor of our three Professors from London. Gilmer seems to have made a considerable purchase of books. They are at the University, but cannot be opened for want of the Catalogue, for which I have written to him. I desired him to give expectations to Dr. Emmet. Affectly. yours
        
          Th: Jefferson
        
      